Citation Nr: 0102411	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
defective hearing in the right ear, residual of right 
mastoidectomy.

3.  Entitlement to an increased (compensable) rating for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Stephen S. Marozsan, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had 20 years and 28 days of active service which 
ended on May 31, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Indianapolis, Indiana, Regional Office 
(RO).  In a decision of March 1997, the RO denied entitlement 
to a disability rating higher than 40 percent for residuals 
of a lumbosacral strain.  In a decision of August 1997, the 
RO denied compensable ratings for defective hearing of the 
right ear and tinnitus.  

The Board has found that additional development is required 
with respect to the claim for an increased rating for a 
lumbosacral strain.  Accordingly, that issue is the subject 
of a remand located at the end of this decision. 


FINDINGS OF FACT

1.  On authorized audiological evaluation in June 1997, the 
average puretone loss in the right ear was 88 decibels, and 
the average loss in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 100 percent in the left ear.  The 
veteran's hearing loss of the left ear is not service-
connected.

2.  The veteran has persistent tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a higher (compensable) disability rating 
for defective hearing in the right ear, residual of right 
mastoidectomy, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85 Diagnostic Code 6100 (1998 & 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to 
be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126)..

2.  The criteria for a 10 percent rating for tinnitus are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.87a, Diagnostic Code 6260 (1998 & 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To An Increased (Compensable) Rating For 
Defective
 Hearing In The Right Ear, Residual Of Right Mastoidectomy.

The veteran contends that a compensable initial disability 
rating is warranted for his hearing loss of the right ear.  
He asserts that his hearing loss has increased in severity.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the hearing loss issue has been obtained.  The 
evidence includes the veteran's service medical records, and 
the veteran has been afforded a disability evaluation 
examination.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000); (to be 
codified at 38 U.S.C.A. § 5103A).

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The RO has not considered the veteran's 
claim under the revised regulations.  Therefore, the Board 
has considered whether the veteran has been given adequate 
notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  In light of the 
fact that the outcome would unquestionably be the same 
whether the claims are considered under either the old or the 
new regulations, the Board concludes that the veteran has not 
been prejudiced by the Board's action in rendering a decision 
on the claim without first remanding the case to the RO or 
affording the veteran an opportunity to respond to the 
revised criteria.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2000).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2000). 




On the authorized audiological evaluation in June 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
95
100
105
LEFT
20
20
20
55
65

The average puretone loss in the right ear was 88 decibels, 
and the average loss in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 100 percent in the left ear.

The Board notes that the veteran's hearing loss of the left 
ear is not service-connected.  Therefore, when calculating 
the appropriate rating using the tables under Diagnostic Code 
6100, the left ear is presumed to have no hearing loss.  See 
VAOPGCPREC 32-97.  See also 38 C.F.R. § 4.14 (1999) which 
provides that the manifestations from a nonservice-connected 
disorder may not be used when establishing the rating for a 
service-connected disability.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to category IV, and the presumed normal scores for the 
nonservice-connected left ear correspond to category I.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable rating.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for hearing loss of the right ear are not 
met.

II.  Entitlement To An Increased (Compensable) Rating For 
Tinnitus.

The veteran believes that his tinnitus is more disabling than 
currently evaluated.  As to the veteran's claim for an 
increased rating for tinnitus, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
has been obtained.  Specifically, the RO has afforded the 
veteran a timely and comprehensive VA examination.  
Therefore, the VA has fulfilled its duty to assist the 
veteran in developing facts that are pertinent to his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000); (to be codified at 38 
U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  The 
veteran's tinnitus is rated under Diagnostic Code 6260.

During the pendency of this appeal, regulatory changes 
amended the portion of the VA Schedule for Rating 
Disabilities pertaining to the ears.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  When a law or regulation changes after 
a claim has been submitted, but before the administrative or 
judicial appeal process had been concluded, the law most 
favorable to the plaintiff must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the rating criteria for diseases of the ear in effect 
prior to June 10, 1999 (old criteria), Diagnostic Code 6260 
provided a single 10 percent disability rating when tinnitus 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma. The amended regulations (new criteria) 
continue to provide a single 10 percent disability rating for 
tinnitus, but the only requirement is that the tinnitus be 
recurrent.  The revised criteria removed the requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or due to acoustic trauma, and that it be persistent.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260, as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  The proposed 
amendment to the regulations indicated that tinnitus is a 
subjective sensation which, under certain circumstances, 
comes and goes.  See 59 Fed. Reg. 17297 (April 12, 1994).  
The requirement that the tinnitus be "recurrent" means that 
it might not always be present, but that it returns at 
regular intervals.  Id.  It was also noted that tinnitus can 
be caused by a number of conditions, including injuries, 
acute diseases and drug reactions.  Id.  The restriction that 
tinnitus result from trauma was eliminated since the severity 
of disability from tinnitus does not depend on its origin.  
Id.

In evaluating the claim for an increased rating, the Board 
notes that, with respect to the period of time prior to June 
10, 1999, only the old rating criteria are applicable.  Under 
the old criteria, absent a showing of persistent tinnitus, 
the disorder is a non-compensable disability.  The Board 
finds, however, that the evidence is at least in equipoise 
with respect to the presence of the manifestations 
contemplated for a compensable rating.  The report of an 
audio examination conducted by the VA in June 1997 shows that 
the veteran reported having the onset of bilateral high 
pitched tinnitus beginning in 1952.  On examination, a 
tinnitus match supported the presence of bilateral tinnitus 
with a pitch of 1000 Hz and loudness of 8 decibels in the 
right ear, and a pitch of 4000 Hz and a loudness of 6 
decibels in the left ear.  

Based on the foregoing evidence, the Board finds that the 
veteran has persistent tinnitus.  Accordingly, the Board 
concludes that the criteria for a 10 percent rating for 
tinnitus are met.

The Board further notes that the 10 percent evaluation is the 
maximum rating for assignment under Diagnostic Code 6260 
under either the old or the revised regulation.  Thus, as a 
result of this decision, the veteran is now receiving the 
maximum evaluation under the old or new diagnostic criteria 
for tinnitus.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(2000).  The 10 percent disability rating assigned for this 
disability encompasses a level of compensation for any 
impairment in earning capacity due to the symptoms of 
tinnitus.  There is a lack of entitlement under the law to a 
higher schedular evaluation.  The Board finds that an 
extraschedular rating is not warranted under 38 C.F.R. 
§ 3.321(b) (2000) as the veteran has not made any 
contentions, nor is there any evidence, that the disorder 
presents an unusual or exceptional disability picture with 
such factors as marked impairment of employment or frequent 
periods of hospitalization.  Accordingly, a disability rating 
higher than 10 percent for tinnitus must be denied.


ORDER

1.  An increased (compensable) rating for defective hearing 
in the right ear, residual of right mastoidectomy, is denied.

2.  A 10 percent rating for tinnitus is granted, subject to 
the law and regulation applicable to the payment of monetary 
benefits.


REMAND

The veteran alleges that the symptoms of a herniated disc 
should be considered when assigning a rating for his service-
connected lumbosacral strain.  In essence, he has raised a 
claim for service connection for a herniated disc.  This 
issue is inextricably intertwined with the issue of 
entitlement to an increased rating for the service-connected 
lumbosacral strain.  The current record does not, however, 
contain an opinion regarding whether the veteran's herniated 
disc was due to or aggravated by his service-connected 
lumbosacral strain, nor does the record contain an opinion 
distinguishing between impairment due to the service-
connected disability as opposed to any nonservice-connected 
disabilities.  Such opinions are required in order to 
properly assign a disability rating for the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998)(in which the Court vacated a decision by the Board 
where there was no medical evidence in the record separating 
the effects of the appellant's post-traumatic stress disorder 
from his nonservice-connected personality disorders).  Thus, 
the Board believes a VA examination should be conducted for 
the purpose of obtaining such opinions prior to a final 
determination on this issue.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
lumbosacral strain.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should provide 
an opinion as to the current severity and 
symptomatology of the lumbosacral strain.  
The examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  The examination 
report should also include the examiner's 
opinion regarding whether the veteran's 
herniated disc was due to or aggravated 
by his service-connected lumbosacral 
strain, and an opinion distinguishing 
between symptoms and impairment due to 
the service-connected lumbosacral strain 
and that which is due to any nonservice-
connected back disabilities.  The 
examiner should further describe how the 
symptoms of the service-connected 
lumbosacral strain affect the veteran's 
industrial capacity.  If the examiner is 
unable to differentiate between the 
service-connected and nonservice-
connected disorders then that conclusion 
should be specifically stated in the 
examination report.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should specifically 
render a decision on the issue of 
entitlement to service connection for a 
herniated disc, as well as the issue of 
entitlement to an increased rating for a 
lumbosacral strain.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

